                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           GAINESVILLE DIVISION


R. M. PROVINO,

      Plaintiff,

v.                                          Case No.: 1:21cv54-MW/GRJ

SUSAN LOUISE RICKARDS,
and PROGRESSIVE INSURANCE CO.,

     Defendants.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 6. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 6, is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “Plaintiff’s case is

DISMISSED for lack of jurisdiction.” The Clerk shall close the file.

      SO ORDERED on June 24, 2021.

                                      s/Mark E. Walker
                                      Chief United States District Judge
